Citation Nr: 0500430	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  03-10 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased initial rating for tinnitus, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

3.  Entitlement to an initial compensable evaluation for 
external hemorrhoids.

4.  Entitlement to an initial compensable evaluation for 
spermatocele, left side.

5.  Entitlement to an initial compensable evaluation for 
pulmonary disorder.

6.  Entitlement to service connection for residuals, right 
middle finger injury.

7.  Entitlement to service connection for osteophyte, dorsal 
right foot.

8.  Entitlement to service connection for neck pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from June 1981 to June 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In light of the fact that the veteran contested the initial 
evaluation of his disabilities, the Board has styled the 
issues of the case as reflected.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board notes that the veteran's August 2001 claim reflects 
a claim for service connection for a back injury, but the 
February 2002 rating decision did not adjudicate it.  This 
open claim is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran is evaluated at the maximum rate allowed for 
tinnitus under the applicable rating criteria.  It is not 
shown that there are such unusual symptoms or findings as to 
render application of the regular schedular provisions 
impractical.

2.  The veteran's bilateral hearing loss does not more nearly 
approximate a compensable evaluation.  No deafness is 
manifested.

3.  The veteran's external hemorrhoid manifests as a 1 x 1 cm 
non-thrombosed hemorrhoid.  There is no loss of sphincter 
tone or fecal leakage.  There are bloody stools with bowel 
movements approximately three times a day.

4.  A large or thrombotic irreducible hemorrhoid, with 
excessive redundant tissue, evidencing frequent recurrences, 
has not been more nearly approximated.

5.  The veteran's spermatocele, left side, disorder does not 
manifest active symptomatology.  Daytime voiding interval 
between two and three hours, or awakening to void two times 
per night, has not been more nearly approximated.

6.  The veteran's pulmonary disorder does not manifest any 
active pathology.  Pulmonary function tests with values of 
FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 
80 percent, or; DLCO (SB) 66- to 80-percent predicted have 
not been more nearly approximated.

7.  The service medical records (SMRs) reflect no entries for 
complaints, findings, or treatment for the right middle 
finger.  No current pathology is manifested.

8.  The SMRs reflect entries for complaints, findings, and 
treatment for plantar warts, which were removed.  There is no 
evidence of sequelae.  The SMRs also reflect entries for 
complaints of soft tissue injury of the right great toe.  
There is no evidence of a chronic condition.

9.  The Report of Medical Examination For Retirement noted a 
possible osteophyte on the right foot and assessed the 
veteran's feet as otherwise normal.  The veteran's right foot 
manifests an approximately 1.5 cm indurated (hardened) 
abnormality.  Examination and clinical tests revealed no 
active pathology or condition, to include an osteophyte.  
There is no evidence of tenderness or functional limitation.

10.  The evidence of record does not show a current 
continuing right foot disorder that is related to service.

11.  The SMRs reflect no entries for complaints, findings, or 
treatment for a neck injury or other pathology.  Private 
chiropractic records reflect treatment for neck pain.  No 
underlying condition or pathology was diagnosed.

12.  The Report of Medical Examination For Retirement 
assessed the veteran's musculoskeletal system as normal.  The 
evidence of record does not show a current neck disorder.


CONCLUSIONS OF LAW

1.  The requirements for an initial rating in excess of 10 
percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R.  §§ 3.321(b)(1), 4.87, 
Diagnostic Code (DC) 6260; Opinion of The General Counsel 
(VAOPGCPREC); 2-2003 (May 22, 2003), VAOPGCPREC 2-2004 (March 
9, 2004).

2.  The requirements for an initial compensable rating for 
bilateral ear hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 
4.7, 4.85, 4.86, DC 6100 (2004).

3.  The requirements for an initial compensable evaluation 
for an external hemorrhoid have not been met.  38 U.S.C.A. 
§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.114, DC 
7336 (2004).

4.  The requirements for an initial compensable evaluation 
for spermatocele, left side, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 
4.115a (2004).

5.  The requirements for an initial compensable evaluation 
for pulmonary disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 
4.87, DC 6699-6604 (2004).

6.  A right middle finger injury was not incurred in or 
aggravated by active service.  A current disorder is not 
established  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2004).

7.  A chronic osteophyte, dorsal right foot was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).

8.  A neck disorder was not incurred in or aggravated by 
active service.  A current disorder is not established  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board is aware of the decision in the case 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004), which held 
that the notice and assistance provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002), should be provided to a claimant prior to 
any adjudication of the claim.  That was done in this case, 
and as otherwise described below, the VCAA notice is 
complete.

The VCAA imposes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits, as well as a duty to notify the 
claimant what information and evidence, if any, the claimant 
is to provide, what evidence VA will attempt to obtain, and 
for the claimant to submit any information or evidence in his 
or her possession.  38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
also requires VA to assist the claimant with obtaining the 
evidence necessary to substantiate the claim.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2003).

In a letter dated in August 2001 (letter), the RO informed 
the veteran of the VCAA and VA's obligations under the act, 
to include the evidence needed to support his claim.  As to 
who would obtain what part of the evidence needed, the letter 
informed the veteran that the RO had requested his SMRs, and 
that the RO would obtain any private treatment records he 
identified as related to this claim, provided he completed, 
signed, and returned, the enclosed VA Forms 21-4142 to 
authorize VA to obtain them on his behalf.  The letter also 
informed the veteran to describe or send any additional 
evidence he desired considered, which the Board construes as 
reasonably informing him to submit any evidence in his 
possession.  Further, the Board notes that the veteran 
provided personal copies of his SMRs and personal 
chiropractic treatment records.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 
5103(b)(3)); 38 C.F.R. § 3.159(b)(1) (2004); VAOPGCPREC 1-
2004 (February 24, 2004); Pelegrini v. Principi, 18 Vet. App. 
at 120-21; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that the veteran was granted a number of the 
benefits for which he applied, and the current issues before 
the Board are the evaluation of his tinnitus, bilateral 
hearing loss, hemorrhoid, spermatocele, and pulmonary 
disorders.  In light of the fact that the RO issued the 
veteran the requisite VCAA notice upon receipt of his claim, 
the RO is not required to send another VCAA notice concerning 
the additional issue of the evaluation of his disorders.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003) (where VA receives a notice 
of disagreement (that raises a new issue) in response to 
notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, 38 U.S.C.A. § 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue).  
See also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) 
(increased rating issues are separate from service connection 
issues).

As concerns the duty to assist, the RO obtained the veteran's 
SMRs and arranged for appropriate examinations.  Neither the 
veteran nor his representative asserts that there is 
additional evidence to be obtained, as evidenced by the 
November 2001 VA Form 119, which reflects that the veteran 
informed the RO that there was no additional evidence he 
desired to submit.  Further, there is no assertion that there 
is a request for assistance which was not acted on.  The 
Board notes the veteran's notation on the chiropractic 
records he submitted to the effect that he did not know how 
to obtain records from providers in Central Pennsylvania, 
North Carolina, and Virginia.  The Board further notes that 
the letter specifically informed the veteran that the RO 
would obtain records on his behalf if he provided the 
necessary identifying information and release.

All records obtained or generated have been associated with 
the claim file.  The Board finds that the RO has complied 
with the duty to assist.  38 C.F.R. § 3.159(c) (2004).

The veteran submitted his claim in February 2001.  The 
November 2002 rating decision granted service connection for 
tinnitus, bilateral hearing loss, an external hemorrhoid, 
spermatocele, left side, and a pulmonary condition.  The 
veteran's tinnitus was evaluated at 10 percent, and the 
others were evaluated as noncompensable.  The November 2002 
rating decision denied service connection for a right middle 
finger disorder, a right foot disorder, and neck pain.

I.  Increased rating claims.

Tinnitus.

Factual background.

The VA audio examination report reflects the examiner noted 
the veteran's acoustic trauma injury in active service when a 
mortar shell exploded in close proximity to him.  The 
examiner noted biaural constant tinnitus.  The veteran 
reported difficulty sleeping due to tinnitus.  He reportedly 
used a fan as a master to assist in sleeping.

Analysis.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2004).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.  Consideration may not be given to factors wholly 
outside the rating criteria.  Massey v. Brown, 7 Vet. App. 
204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. App. 
625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).  In this 
case, the history of the veteran's disability is more 
important than normal given the fact that when an appellant 
disagrees with the initial evaluation assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the levels of 
disability manifested during each separate period of time.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Generally, when the regulations concerning entitlement to a 
higher rating are changed during the course of an appeal, the 
veteran may be entitled to resolution of his claim under the 
criteria that are to his advantage.  The old rating criteria 
may be applied throughout the period of the appeal, if they 
are more favorable to the veteran.  New rating criteria, 
however, may be applied retroactively if such application 
will not have an illegal retroactive effect.  VAOPGCPREC 7-
2003 (Nov. 19, 2003).  If the new criteria are properly 
applicable retroactively, it is only from the effective date 
of the change forward.  38 U.S.C.A. § 5110(g) (West 2002);  
VAOPGCPREC 3-2000 (April 10, 2000).

In June 2003, DC 6260 was revised to provide that only a 
single 10 percent rating is to be assigned for tinnitus, 
whether the sound is perceived as being in one ear or each 
ear.  38 C.F.R. § 4.87, DC 6260, Note 2.  As noted, the 
veteran filed his claim in 2001.  Thus, the Board must 
consider the impact, if any, of the applicable criteria in 
effect prior to the 2003 revision.

VA's General Counsel addressed this issue in precedential 
opinion VAOPGCPREC 2-03.  The General Counsel held that DC 
6260, as in effect prior to June 2003, authorized a single 10 
percent disability rating for tinnitus, regardless of whether 
the tinnitus was perceived as unilateral or bilateral.  
Separate ratings for tinnitus for each ear could not be 
assigned under DC 6260 or any other diagnostic code.

Since the change to DC 6260 did not provide for retroactive 
application, the veteran is entitled to application of the 
prior version of the regulation for the months of eligibility 
prior to June 2003.  Smith v. Principi, 17 Vet. App. 168 
(2003) (although the change to the regulation prohibits the 
assignment of separate ratings for tinnitus effective in June 
2003, the Board must analyze the applicability of separate 
ratings prior to June 2003).

Precedential opinions of the General Counsel are binding on 
the Board.  38 U.S.C.A. § 7104(c); Splane v. West, 216 F.3d 
1058 (Fed. Cir. 2000); 38 C.F.R. § 19.5 (2003).  The 
veteran's representative contends, however, that the veteran 
is entitled to two separate 10 percent evaluations for his 
tinnitus.  See 38 C.F.R. § 4.25(b).  The Board will, 
therefore, separately address that issue.

Section 4.25(b), in part, provides that "except as otherwise 
provided in the rating schedule, disabilities arising from a 
single disease entity, e.g., arthritis, multiple sclerosis, 
cerebral vascular accident, etc., are to be rated separately, 
as are all other disabling conditions."  In the context of § 
4.25(b), the argument is that the veteran suffers from 
bilateral disability arising from a single disease entity for 
which separate compensable ratings are warranted.

The question presented is whether bilateral tinnitus 
constitutes two separate disabilities, warranting separate 
ratings.  The assignment of separate ratings is dependent on 
a finding that the disease entity is productive of distinct 
and separate symptoms; the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.

In the notice of proposed rulemaking and in the final rule, 
concerning the 2003 version of Diagnostic 6260, and in the 
discussion of the nature of tinnitus, VA, relying on a 
medical treatise, found that tinnitus is a single disease 
entity manifested in a single disability, regardless of 
whether it is perceived as being in one ear or both ears.  67 
Fed. Reg. 59,033 (Sept. 19, 2002); 68 Fed. Reg. 25,822 (May 
14, 2003).  Because tinnitus does not produce separate and 
distinct symptoms, the assignment of separate ratings for the 
right and the left ear is not appropriate.  The application 
of 38 C.F.R. § 4.25(b) does not, therefore, provide a basis 
for assigning separate ratings for bilateral tinnitus.  Read 
together 38 C.F.R. § 4.25(b) and § 4.14 do not provide a 
basis for assigning a separate rating for tinnitus in each 
ear.

Also prior to the May 2003 amendment, DC 6260 did not 
expressly indicate whether, in the case of bilateral 
tinnitus, each ear was to be rated separately.  In Brown v. 
Gardner, 513 U.S. 115, 118 (1994), the Supreme Court held 
that if a statute is ambiguous, any interpretive doubt is to 
be resolved in the veteran's favor. In Brown, the Supreme 
Court held ambiguity is a creature not of definitional 
possibilities but of statutory context.  By reading the 
rating criteria for DC 6260 in the context of the remaining 
provisions of the Rating Schedule, it is clear that a maximum 
10 percent rating may be assigned for tinnitus, regardless of 
whether it is unilateral or bilateral, and that a separate 10 
percent rating for each ear cannot be assigned.

If one section of a regulation includes specific language, 
but that language is missing from another section of the same 
regulation, it is generally presumed that such omission is 
intentional.  See Brown, 513 U.S. at 120.  The regulation at 
issue specifies that recurrent tinnitus is to be evaluated as 
10 percent disabling. The diagnostic code does not 
distinguish between tinnitus that is perceived in one ear or 
both ears.  Other diagnostic codes (DCs) pertaining to the 
auditory system specify whether the rating is to be assigned 
based on unilateral or bilateral involvement (DC 6100 for 
hearing loss, and DC 6207 for loss of auricle).  Because some 
of the DCs pertaining to the auditory system distinguish 
between unilateral and bilateral involvement, it is apparent 
from the regulation that the omission of that language from 
DC 6260 was intentional.  This interpretation of the DC is 
not in conflict with 38 C.F.R. § 4.25(b), because that 
regulation specifies that disabilities arising from the same 
disease entity are to be separately rated; tinnitus, whether 
unilateral or bilateral, constitutes the same disability.

In summary, by reading DC 6260 in the context of the 
remaining DCs pertaining to the auditory system, the DC 
clearly indicates that a 10 percent rating applies to 
recurrent tinnitus, regardless of whether the involvement is 
unilateral or bilateral. For these reasons, the Board finds 
that there is no legal merit to the claim for a separate 10 
percent rating for tinnitus in each ear.

Bilateral hearing loss.

Factual background.

The November 2001 VA examination report reflects that the 
veteran's pure tone thresholds were as follows:





HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
25
25
45
55
37.5 (38)
LEFT
20
85
85
70
65

Speech recognition was 96 percent bilaterally.  The examiner 
interpreted the audiogram as showing normal hearing in the 
right ear to 2000 Hz and a drop to a moderate sensorineural 
loss at the higher frequencies.  The left ear showed a severe 
loss above 1000 Hz.  Tympanometry revealed normal mobility 
and air pressure bilaterally.  The examiner assessed the 
veteran's speech recognition as good.

Analysis.

The legal standard for evaluating disabilities is set forth 
above and, except for the part which specifically addressed 
the evaluation of tinnitus, is incorporated here by 
reference.  Further, evaluations of defective hearing range 
from noncompensable to 100 percent based on the organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 cycles per second.  To evaluate the degree of 
disability from a service-connected hearing loss, the rating 
schedule establishes auditory acuity levels, designated Level 
I for essentially normal acuity, through Level XI for 
profound deafness.  38 C.F.R. §§ 4.85, 4.86, DC 6100 (2004).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Also, when the pure tone threshold is 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  38 C.F.R. § 4.86.

The evidence of record shows that the veteran's pure tone 
threshold average of 40 for his right ear, and his speech 
recognition score of 96 percent, properly places his Roman 
numeral designation at Table VI, and it is Roman numeral I.  
Table VII reflects that the veteran's right ear manifests a 
non-compensable evaluation.  38 C.F.R. § 4.86, DC 6100.  The 
evidence of record shows that the veteran's left ear pure 
tone threshold of 20 decibels at 1000 Hz is less than 30 
decibels, and the 85 decibels at 2000 Hz is more than 70 
decibels.  Thus, the veteran's pure tone threshold average of 
65 for his left ear, and his speech recognition score of 96 
percent, properly places his Roman numeral designation at 
Table VIA, and it is Roman numeral V at Table VIA, as that 
results in a higher numeral.  Table VII reflects that the 
veteran's left ear also manifests a non-compensable 
evaluation.  38 C.F.R. § 4.86, DC 6100.  The veteran is 
service connected for both ears, there is no deafness, and 
his service-connected hearing loss is not compensable to a 
degree of 10 percent.  As such, application of the revisions 
pertinent to the evaluation of hearing loss when only one ear 
is service connected result in no substantive changes in his 
case.

The rating to be assigned for hearing loss is not a matter of 
judgment.  As described by the Court of Appeals for Veterans 
Claims, the assignment of disability ratings in hearing cases 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  Thus, as a result of the degree of the 
veteran's bilateral hearing loss, assignment of a compensable 
schedular evaluation for bilateral ear hearing loss is not 
warranted.

In exceptional cases, where the rating schedule is deemed 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in paragraph 3.321(b) an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2004).

The Board is precluded from granting an increased rating on 
an extra-schedular basis in the first instance.  38 C.F.R. § 
3.321(b)(1) (2004);  Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).  The Board may, however, determine whether a 
particular claim merits submission for an extra-schedular 
evaluation.  Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Further, 
where the RO has considered the issue of an extra-schedular 
rating and determined it inapplicable, the Board is not 
specifically precluded from affirming a RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) (2004) for an extra-schedular rating.  
Bagwell v. Brown, 9 Vet. App. at 339.  In light of the fact 
that the RO did not consider whether submission of the 
veteran's claim for extra-scheduler consideration was 
appropriate, the Board must limit its review to whether there 
is a basis on which to conclude that submission is indicated 
by the evidence.  Id.

The Board finds that the evidence of record does not show the 
veteran's bilateral hearing loss to present such an unusual 
or exceptional disability picture so as to render it 
appropriate to submit his case for extra-schedular 
consideration.  There is no evidence that the veteran's 
bilateral hearing causes a significant impact on his 
employment or that it has required hospitalization.  
Accordingly, there is no evidence of an unusual or 
exceptional disability picture.

External hemorrhoid.

Factual background.

The November 2001 rectum examination report reflects that the 
veteran reported a 10-year history of hemorrhoids.  Painful 
bowel movements and blood in his stool resulted in a 
thrombosed hemorrhoid being incised in November 2000.  The 
veteran reported to the examiner that he experienced pain 
with defecation and blood in the stool, water, and on the 
toilet tissue, with bowel movements approximately three times 
a day.  Physical examination revealed a 1 x 1 cm external 
hemorrhoid at the 12 o'clock position.  It was not 
thrombosed.  Rectum and anus tone were normal.  There was no 
sign of fecal leakage or anemia, and there were no fissures.  
The examiner noted a small amount of blood on the veteran's 
undershorts.  The examiner rendered a diagnosis of external 
hemorrhoid.

Analysis.

The general legal standard for evaluating disabilities is set 
forth above and is incorporated here by reference.  The 
applicable rating criteria provide that mild or moderate 
hemorrhoids, external or internal, are rated as non-
compensable.  A compensable evaluation of 10 percent is 
allowable for a thrombotic irreducible hemorrhoid, with 
excessive redundant tissue, evidencing frequent recurrences.  
38 C.F.R. § 4.114, DC 7336.  A mild prolapse of the rectum, 
with constant slight or occasional moderate leakage also 
allows an evaluation of 10 percent.  DC 7334.

The Board finds that the veteran's external hemorrhoid 
disorder more nearly approximates a non-compensable 
evaluation.  38 C.F.R. § 4.3, 4.7.  The Board finds that a 
higher compensable evaluation is not more nearly 
approximated, as the evidence of record does not show 
sufficient pathology to approximate a compensable evaluation.  
The Board notes the veteran's report of painful bowel 
movements and the examiner's notation of a small amount of 
blood on his undershorts.  The examination report, however, 
does not reflect that the examiner considered the 1 x 1 cm 
hemorrhoid to be large, and it was not thrombotic.  Even if 
the veteran's bleeding is deemed persistent, no fissures were 
observed, and the examiner noted no signs of secondary 
anemia.  The Board further notes that the finding of the 
external hemorrhoid and the fact that the veteran previously 
underwent an incision and drainage of the hemorrhoid indicate 
a recurrence.  The Board finds, however, that a second 
occurrence does not equate to frequent recurrences.  Thus, 
the Board finds that the veteran's external hemorrhoid does 
not more nearly approximate a compensable evaluation.  
38 C.F.R. §§ 4.3, 4.7, 4.114, DC 7336.

Spermatocele, left side, disorder.

Factual background.

The November 2001 genitourinary examination report reflects 
that the veteran reported the discovery of the spermatocele 
while in active service and denied that it caused him any 
difficulty.  The veteran reported unsuccessful attempts at 
conception during his marriage and that he was not married at 
the time of the examination.  Physical examination revealed a 
3 mm spermatocele on the left side.  The only other 
abnormality noted was an 8 mm round nodule on the veteran's 
prostate, which the examiner deemed to be benign.  The 
examiner assessed the spermatocele as asymptomatic, and he 
recommended the veteran have a PSA test done in the future 
and on a regular basis.

Analysis.

The general standard for evaluating disabilities is set forth 
above and is incorporated here by reference.  The veteran's 
spermatocele disorder is evaluated analogously as a prostate 
disorder under DC 7527, which directs that such disorders be 
evaluated as a voiding dysfunction.  38 C.F.R. §§ 4.20, 
4.115a, DC 7527.  The Board finds that the veteran's 
spermatocele disorder more nearly approximates a non-
compensable evaluation.  38 C.F.R. §§ 4.3, 4.7.  The 
examination report reflects that the veteran denied any 
active symptoms, and the examiner diagnosed the veteran's 
spermatocele as asymptomatic.  Id.  The Board finds that a 
higher compensable evaluation is not more nearly 
approximated, as the evidence of record does not show a 
daytime voiding interval between two and three hours, or 
awakening to void two times per night, which would allow a 10 
percent evaluation.  See 38 C.F.R. § 4.115a.

Pulmonary disorder.

Factual background.

The VA November 2001 general examination report reflects that 
the veteran denied any history of pulmonary disease.  
Physical examination revealed his lungs to be clear to 
auscultation.  The chest x-ray report, however, interpreted 
the x-rays as having shown a moderate degree of chronic 
obstructive pulmonary disease, with interstitial fibrosis 
bilaterally, which the examiner included in the diagnosis.

The June 2002 VA respiratory examination report reflects that 
the veteran denied any history of smoking, though he grew up 
in a smoking household.  He also denied a cough, other than 
when experiencing an episode of sinusitis.  The examiner 
noted the instances in the veteran's SMRs which reflected 
respiratory-related items, such as upper respiratory 
infections and monitoring under the Asbestos Surveillance 
Program.  The veteran's pulmonary function tests were 
interpreted as normal.  June 2002 x-rays were interpreted as 
not showing any interstitial fibrosis.  The examiners 
rendered a diagnostic impression of questionable mild 
obstructive changes.

Analysis.

The general standard for evaluating disabilities is set forth 
above and is incorporated here by reference.  A compensable 
evaluation of 10 percent for chronic obstructive pulmonary 
disease is allowable where pulmonary function tests reflect 
values of FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC 
of 71 to 80 percent, or; DLCO (SB) 66- to 80-percent 
predicted.  38 C.F.R. § 4.97, DC 6604.  The Board finds that 
the veteran's pulmonary disorder more nearly approximates a 
non-compensable evaluation.  38 C.F.R. §§ 4.3, 4.7.  As noted 
above, the June 2002 examination report reflects that no 
active pathology was noted.  As a result, the diagnosis was 
questionable mild obstructive changes.  The Board finds that 
a higher compensable evaluation is not more nearly 
approximated, as the pulmonary function tests were 
interpreted as normal.  They did not reflect any of the 
values which would allow a compensable evaluation.  DC 6604.  
The same holds true were the veteran evaluated under DC 6845 
for chronic pleural effusion or fibrosis.

II.  Service connection claims.

Right middle finger.

Factual background.

The SMRs reflect no entries for complaints, findings, or 
treatment for an injury to the right middle finger or a right 
middle finger disorder.  A December 1988 Report of Medical 
Examination For Reenlistment reflects that the upper 
extremities were assessed as normal.  The veteran's December 
1988 Report of Medical History reflects no entry for a right 
middle finger injury or a right middle finger disorder.  The 
January 2001 Report of Medical Examination For Retirement 
reflects that the upper extremities were assessed as normal.

The November 2001 general examination report reflects that 
the veteran reported that he injured the right middle finger 
of his right hand in 1983 in a "twisting-type" injury, 
which he believes may have dislocated the injury.  The 
veteran related that it was swollen for several days, and 
that he did not seek medical treatment.  The veteran reported 
that the finger currently bulged out in the center, and that 
it sticks in a bent position that he has to crack each 
morning.  Physical examination revealed no abnormality of the 
right middle digit.  Hand grasps were normal, with all thumb 
to finger opposition.  X-rays of the right hand were 
interpreted as showing no evidence of recent fracture or 
dislocations, and the bone appeared normally mineralized.  
The impression was no significant osseous abnormality.  The 
examiner diagnosed radiographically normal right hand.

Analysis.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303.

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997) (Interpreting 38 U.S.C. § 1131 as 
requiring the existence of a present disability for VA 
compensation purposes) and Wamhoff v. Brown, 8 Vet. App. 517, 
521 (1996).

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).  Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990); see also Almany v. Brown, 9 Vet. 
App. 518, 519 (1996).  However, where the evidence 
preponderates against a finding of service connection, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. at 56.  

There is not evidence of record of a right middle finger 
disorder.  The SMRs are silent, which is consistent with the 
veteran's report that he did not seek medical treatment, and 
the VA examination report reflects that examination and x-
rays revealed no disorder or pathology.  Thus, the Board 
finds that the evidence preponderates against a finding of 
service connection.  38 C.F.R. § 3.303.

Osteophyte, dorsal, right foot.

Factual background.

The SMRs reflect entries in September 1984 and August 1985 
where the veteran presented with a complaint of having 
injured his right great toe.  An August 1985 x-ray was 
interpreted as showing a narrowing of the joint space 
medially.  The examiner noted an assessment of probable 
degenerative joint disease secondary to old trauma.  In 
December 1995, the veteran presented with complaints of a 
wart on the bottom of his right heel.  In January 1996 is was 
shaved down.  In March 1997, the veteran presented with 
complaints of warts on both feet.  He was referred for 
treatment.  The SMRs reflect no entries for follow-up.

The January 2001 Report of Medical Examination For Retirement 
reflects a notation of a bony prominence on the dorsal 
surface of the right foot and an assessment of a possible 
right foot osteophyte.

The VA 2001 examination report reflects that the veteran 
denied any history of injury to his right foot, and he denied 
pain.  He did note the "bulging" on his right foot.  
Physical examination revealed the veteran's gait to be 
normal.  An indurated abnormality of approximately 1.5 cm was 
noted in the mid to lateral area of the right foot.  It was 
more noticeable on inversion.  It was nonerythematous, 
nonedematous, and nontender to palpation.  Parenthetically, 
the Board notes that  indurated means hardened, usually used 
with reference to soft tissues becoming extremely firm but 
not as hard as bone.  Steadman's Medical Dictionary, 893, 
27th Edition (2000).  X-rays were interpreted as showing no 
abnormality.  The examiner rendered a diagnosis of 
radiographically normal right foot.

Analysis.

The legal standard for determining service connection is set 
forth above and is incorporated here by reference.  The SMRs 
reflect no assessment of any underlying condition or chronic 
symptomatology as concerns the veteran's right foot.  The 
instances which addressed his right great toe and warts were 
acute and transitory episodes, as reflected by the absence of 
subsequent entries.  The Board notes the indurated 
abnormality, but also notes that x-rays revealed no 
diagnosable abnormality.  Further, the evidence does not show 
the abnormality to impact the functionality of the veteran's 
right foot.  He has been found to have an essentially normal 
right foot.  Thus, there is no clinically diagnosed 
disability to which service connection may attach.

Neck Pain.

The SMRs reflect no entries for complaints, findings, or 
treatment for neck or cervical spine symptomatology.  An 
August 1999 Report of Medical History reflects that the 
veteran recorded "upper back pain-neck will lock," and the 
fact that he saw a chiropractor.  The August 1999 Report of 
Medical Examination For Periodic Physical Assessment reflects 
that the veteran's spine was assessed as normal.  A January 
2001 medical assessment performed as part of the veteran's 
evaluation at retirement reflects the veteran's report of 
having developed cervical back pain during normal work 
activities, that they were never formally evaluated, and that 
the symptoms responded to chiropractic manipulation.  The 
January 2001 Report of Medical Examination For Retirement 
assessed the veteran's spine as normal.

Private chiropractic treatment records reflect that, in 
December 1996, the veteran presented with complaints of neck 
pain, which the veteran attributed to sleeping.  The veteran 
related that he had problems turning his neck to the left.  
The records reflect no diagnosis of a specific underlying 
condition and note only pain.

The November 2001 VA examination report reflects that the 
veteran reported that he believed his neck problem dated back 
to a 1988 automobile accident, and he did not seek treatment 
at military facility but consulted a private chiropractor.  
He related that he believed his military duties, such as 
carrying heavy packs, aggravated his neck.  The veteran 
reported a monthly, usually morning, dull neck pain, which 
lasts until he visits a chiropractor.  The pain would 
primarily manifest when he turned his head, which caused LOM.  
The veteran denied numbness or tingling in his upper 
extremities or headaches.  Physical examination revealed 
intact distal pulses in all extremities.  Cervical spine 
right and left lateral bending and rotation, anterior flexion 
and dorsiflexion were to full degrees of normal.  There was 
no pain with palpation of the cervical spine.  The 
neurological examination also was normal.  The x-rays of the 
veteran's cervical spine were interpreted as showing normal 
intervertebral disc spaces and no evidence of recent fracture 
or dislocation.  There was a slight loss of lordotic curve 
which was deemed as probably due to muscle spasm.  The 
examiner rendered a diagnosis of radiographically normal 
cervical spine with evidence of muscle spasm.

Analysis.

The legal standard for determining service connection is set 
forth above and is incorporated here by reference.  Further, 
There must be evidence of an underlying disorder.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
("[P]ain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted").

As reflected in the private chiropractic records and the 
examination report, the medical evidence does not show a 
diagnosed disorder.  The Board notes the veteran's 
representative's assertion that the examination was 
inadequate because the examiner did not set forth findings of 
the ROM of the veteran's cervical spine and rejects it.  The 
examiner specifically noted that the ROM of the veteran's 
cervical spine was to full degrees of normal.  The fact that 
the examiner did not set for the specific degrees of motion 
was not inconsistent with the criteria in existence at the 
time of the examination.  It was not until the 2003 change in 
the criteria for evaluating disorders of the spine that 
specific values for ROM of the spine were set forth.  See 
38 C.F.R. § 4.71a, Plate V (2004).  In the absence of a 
diagnosed disorder, the evidence obviously preponderates 
against the granting of service connection.



	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus is denied.

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.

Entitlement to an initial compensable evaluation for external 
hemorrhoids is denied.

Entitlement to an initial compensable evaluation for 
spermatocele, left side, is denied.

Entitlement to an initial compensable evaluation for 
pulmonary disorder is denied.

Entitlement to service connection for residuals, right middle 
finger injury, is denied.

Entitlement to service connection for osteophyte, dorsal 
right foot, is denied.

Entitlement to service connection for neck pain is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


